
	

113 HR 264 IH: FHA Enhanced Oversight Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 264
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for semiannual actuarial studies of the FHA
		  mortgage insurance program of the Secretary of Housing and Urban Development
		  during periods that the Mutual Mortgage Insurance Fund does not meet minimum
		  capital ratio requirements.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Enhanced Oversight Act of
			 2013.
		2.Semiannual
			 actuarial studies of MMIF during periods of capital depletionParagraph (4) of section 202(a) of the
			 National Housing Act (12 U.S.C. 1708(a)(4)) is amended—
			(1)in the first
			 sentence, by inserting except as provided in subparagraph (B),
			 after to be conducted annually,;
			(2)in the second sentence, by inserting
			 , except as provided in subparagraph (B), after
			 annually;
			(3)by striking the
			 paragraph designation and heading and all that follows through The
			 Secretary shall provide and inserting the following:
				
					(4)Independent
				actuarial study
						(A)Annual
				studyThe Secretary shall
				provide
						;
				and
			(4)by adding at the
			 end the following new subparagraph:
				
					(B)Semiannual
				studies during periods of capital depletionDuring any period that the Fund fails to
				maintain sufficient capital to comply with the capital ratio requirement under
				section 205(f)(2)—
						(i)the independent study required by
				subparagraph (A) shall be conducted semiannually and shall analyze the
				financial position of the Fund as of September 30 and March 31 of each fiscal
				year during such period; and
						(ii)the Secretary
				shall submit a report meeting the requirements of subparagraph (A) for each
				such semiannual
				study.
						.
			
